DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of April 28, 2021.   Applicant’s arguments have been considered.

Priority:  06/11/2014
Status of Claims:  Claims 1 – 20 are pending.  Claims 1, 2, 8, 9 and 15 have been AMENDED.  
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a computing device to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 11 – 19 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  
Claims 2 – 7 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 7 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with receiving a plurality of risk variables associated with risk data, associate risk variables, analyzing, obtaining, comparing, determining, creating, using, providing, determining, transmitting a notification and cancelling a transaction is not an inventive concept.
Independent process Claim 8, and independent product Claim 15, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 8 and 15 are substantially similar to system Claim 1. 
Claims 9 – 14 and 16 – 20, dependent from Claims 8 and 15, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 9 – 14 and 16 – 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with receiving a plurality of risk variables associated with risk data, associate risk variables, analyzing, obtaining, comparing, determining, creating, using, providing, determining, transmitting a notification and cancelling a transaction is not an inventive concept.


Response to Arguments
Applicant’s arguments filed April 28, 2021, have been fully considered and found not persuasive, in-part.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 1, 8 and 15 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, risk analysis, relationship measure of attributes identifying risk, transmitting a notification and cancelling a transaction, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting the claims to be founded on the Mental Processes grouping of abstract ideas, is unpersuasive as the 101 rejection is not founded upon association to concepts of judgement and opinion.  The 101 rejection is founded upon organizing human activity, commercial interactions and business relations as Certain Methods of Organizing Human Activity, which is quite distinct from the Mental Processes grouping of abstract ideas.
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  

Applicant’s apparent reference to Berkheimer is unpersuasive because the 35 U.S.C. 101 rejection is not founded upon the grounds of being well understood, routine and conventional.  
Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 8 and 15, along with claims dependent from 1, 8 and 15 remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 20.
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record Claim 1 is non-obvious under USC 103 over prior art of record (see paper number 20210124 & PTO 892), particularly, the limitation(s) – regarding a memory device, and a computing device communicatively coupled to the memory device and configured to receive a plurality of risk variables that are associated with risk data, associate the plurality of risk variables with a plurality of nodes such that each of the plurality of risk variables corresponds to a separate node, analyze each of the plurality of nodes to identify 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luk et al., U.S. 2012/0317013 generally identifies a system as a computing device with a processor and memory as hardware, risk variables and association with received transaction data, segments based upon attributes, scoring of an individual transaction subject to segments selected based upon attributes of the transaction, scoring among aggregated attributes, and an enterprise database with real-time scoring of disparate transactions based upon applied modeling to transaction data; Cohen-Ganor et al., U.S. 2013/0305356 generally identifies a node, plurality of nodes and interrelation of nodes in a network, inclusive of nodes representing 
This application is not in condition for allowance.  In order for the invention to be allowed, Applicant's reply must amend the claims to overcome the rejection under 35 U.S.C. 101.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        July 21, 2021